Citation Nr: 1818465	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis and herniated disc of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent for a herniated disc of the lumbar spine.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to July 13, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the cervical spine disability and lumbar spine disability and assigned noncompensable ratings effective August 31, 2006.

The RO issued a December 2011 rating decision that found clear and unmistakable error in the prior rating decision and awarded 20 percent ratings for both the cervical spine disability and lumbar spine disability, effective August 31, 2006.  However, because that was not a full grant of the benefits sought, the matter remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Most recently, the Board remanded the Veteran's claims in June 2017 for further development.  Unfortunately, for the reasons discussed below, the claims require yet another remand.

The Board notes that a November 2017 rating decision granted the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective July 13, 2017.  However, entitlement to a TDIU prior to that date remains on appeal, as it is a component of the Veteran's increased rating claims that are on appeal.  See Rice v. Shinseki, 22 Vet. App. 447   (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for further development to ensure that there is a complete record upon which to decide her claims, so that she is afforded every possible consideration.

In June 2017, the Board remanded the Veteran's claims, in part, to obtain VA examinations to assess the current level of severity of her cervical spine disability and lumbar spine disability.  However, new VA examinations must be provided to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.

In this case, the July 2017 VA Neck (Cervical Spine) Examination and Back (Thoracolumbar Spine) Examination reports do not provide the necessary information regarding flare-ups, as specified above.  The Veteran advised that she experiences flare-ups concerning both her cervical spine and lumbar spine.  However, the examiner did not obtain information concerning the severity of the pain, the duration of flare-ups, and the alleviating factors.  Additionally, while the examinations were not performed during a flare-up to either the cervical spine or lumbar spine, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.  Therefore, new VA examinations must be obtained that comply with Sharp.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from June 2017, forward.

2.  After the above is completed, arrange for new VA examinations to assess the current severity of the Veteran's lumbar spine disability and cervical spine disability.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner(s).  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The examination reports must reflect that such a review was undertaken.  The examinations should include any necessary diagnostic testing or evaluation.

In the examination report, the examiner must include all of the following:

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.


Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

 (a) Active range of motion testing results.
 (b) Passive range of motion testing results.
 (c) Weightbearing range of motion testing results.
 (d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


